People v Brown (2016 NY Slip Op 03007)





People v Brown


2016 NY Slip Op 03007


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-00627
 (Ind. No. 14-00323)

[*1]The People of the State of New York, respondent,
vBijan Brown, appellant.


Clare J. Degnan, White Plains, NY (Jacqueline F. Oliva of counsel), for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Hae Jin Liu and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered January 9, 2015, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, there was a sufficient factual predicate to support a jury instruction on consciousness of guilt (see People v Arriaga, 77 AD3d 846, 847; People v Solimini, 69 AD3d 657, 658). There was evidence presented at trial indicating that after the subject robbery was committed the defendant went home and altered his appearance by changing his clothes before going out again (see People v Sage, 23 NY3d 16, 26; People v Sabines, 121 AD3d 1409, 1410). The defendant's further argument that the language of the consciousness-of-guilt charge was improper and misleading is unpreserved for appellate review (see CPL 470.05[2]; People v Arriaga, 77 AD3d at 847) and, in any event, without merit. The County Court's charge conveyed the proper legal standard with respect to evidence of consciousness of guilt (see People v Newman, 107 AD3d 827, 829; People v London, 248 AD2d 554, 555). The court instructed the jury on the weight to be given to the evidence, properly left to the jury the question of whether the evidence indicated consciousness of guilt, and discussed the possibility of an innocent explanation for the conduct at issue (see People v Arriaga, 77 AD3d at 847; People v Solimini, 69 AD3d at 658; People v Robinson, 10 AD3d 696).
The defendant's contention that the County Court erred by instructing the jury as to an alibi defense is waived because the court granted the defendant's request to provide this charge to the jury (see People v Ford, 62 NY2d 275, 283; People v Whalen, 59 NY2d 273, 280).
The defendant's remaining contentions are without merit.
BALKIN, J.P., ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court